Citation Nr: 0320024	
Decision Date: 08/12/03    Archive Date: 08/25/03

DOCKET NO.  93-14 475	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for a skin rash as a 
result of Agent Orange exposure.

2.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for a skin disability, 
to include dermatitis, tinea cruris, tinea pedis, gram-
negative toe-web infection, and post inflammatory 
hyperpigmentation.

3.  Whether new and material evidence has been submitted to 
reopen a claim for a psychiatric disorder as secondary to a 
skin disability.


REPRESENTATION

Appellant represented by:	The American Legion




ATTORNEY FOR THE BOARD

L. M. Davis, Associate Counsel


INTRODUCTION


The appellant served on active duty from December 1967 to 
December 1969.  This case comes before the Board of Veterans' 
Appeals (the Board) on appeal from May 1992 and July 1995 
rating decisions of the Nashville, Tennessee, Department of 
Veterans Affairs (VA) Regional Office (RO).  In the May 1992 
rating decision, the RO denied reopening claims for service 
connection for a skin disability and a psychiatric disorder 
as secondary to a skin disability.  In the July 1995 rating 
decision, the RO denied service connection for a skin rash 
due to Agent Orange exposure.


FINDINGS OF FACT

1.  The RO issued a rating decision on May 18, 1992 
confirming and continuing denial of service connection for a 
skin rash and a nervous condition.  

2.  On June 1, 1992, the veteran filed a notice of 
disagreement as to the May 18, 1992 rating decision.  

3.  On June 29, 1992, the RO mailed to the veteran a 
statement of the case pertaining to claims for service 
connection for a skin condition and a nervous condition due 
to the skin condition.  

4.  The veteran filed a substantive appeal on June 18, 1993.

5.  The RO issued a rating decision in July 1995 denying 
service connection for a rash due to Agent Orange exposure.  
The veteran was mailed notification of this decision the same 
month.

6.  The RO issued a supplemental statement of the case on 
October 3, 1995 pertaining to new and material evidence for 
service connection for a skin disorder, new and material 
evidence for a nervous condition as secondary to a skin 
disorder, and to service connection for a skin rash due to 
Agent Orange exposure.  

7.  The veteran's representative filed a VA Form 646 in 
December 1995 pertaining to the issue of service connection 
for a skin rash due to Agent Orange exposure.

8.  The veteran did not file a substantive appeal as to the 
July 1995 rating decision denying service connection for a 
skin rash due to Agent Orange exposure. 

9.  The RO issued a supplemental statement of the case on 
March 30, 1998, pertaining to the issues of new and material 
evidence for service connection for a skin disorder, new and 
material evidence for a nervous condition as secondary to a 
skin disorder, and to service connection for a skin rash due 
to Agent Orange exposure.

10.  The RO issued a supplemental statement of the case on 
December 11, 2002, noting that the veteran's substantive 
appeals were not timely filed as to new and material evidence 
for service connection for a skin disorder, new and material 
evidence for a nervous condition as secondary to a skin 
disorder, and service connection for a skin rash due to Agent 
Orange exposure.  

11.  The veteran filed a statement on December 31, 2002 
asserting that he had no further information to submit and to 
please continue the appeal process.




CONCLUSIONS OF LAW

1.  The veteran did not timely appeal the May 18, 1992 
decision denying the veteran's claim to reopen for service 
connection for a skin disability, to include dermatitis, 
tinea cruris, tinea pedis, gram-negative toe-web infection, 
and post inflammatory hyperpigmentation.  38 U.S.C.A. 
§§ 7105, 7108 (West 2002); 38 C.F.R. §§ 20.101(d), 20.302 
(2002).

2.  The veteran did not timely appeal the May 18, 1992 
decision denying the veteran's claim to reopen for service 
connection for a psychiatric disorder.  38 U.S.C.A. §§ 7105, 
7108 (West 2002); 38 C.F.R. §§ 20.101(d), 20.302 (2002).

3.  The veteran did not timely appeal the July 1995 decision 
denying the veteran's claim for service connection for a skin 
rash due to Agent Orange exposure.  38 U.S.C.A. §§ 7105, 7108 
(West 2002); 38 C.F.R. §§ 20.101(d), 20.302 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VCAA

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  This law redefines the 
obligations of VA with respect to the duty to assist and 
includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  The final rule implementing the VCAA is 
codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2002).  

This change in the law is applicable to all claims filed on 
or after the date of enactment of the VCAA (November 9, 
2000), and to claims filed before the date of enactment but 
not yet final as of that date.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126 (West 2002); Karnas v. 
Derwinski, 1 Vet. App. 308, 312-13 (1991); cf. Dyment v. 
Principi, 287 F.3d. 1377 (Fed. Cir. 2002) (holding that only 
section four of the VCAA, amending 38 U.S.C. § 5107, was 
intended to have retroactive effect).  

First, VA has a duty to notify the veteran of the evidence 
and information necessary to substantiate his claim.  See 
38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) 
(2002); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In 
the June 1992 statement of the case, the RO provided the 
veteran with the regulations pertaining to service 
connection, including 38 C.F.R. §§ 3.303 and 3.304.  In a May 
18, 1992 letter, the RO informed the veteran that the 
evidence failed to relate his skin condition to service, and 
that his claim for service connection was denied on that 
basis.  In the June 1995, March 1998, and December 2002 
supplemental statements of the case, the RO provided the 
veteran with the regulation pertaining to new and material 
evidence, 38 C.F.R. § 3.156.  In the October 1995, March 
1998, and December 2002 supplemental statements of the case, 
the RO provided the veteran with the regulation pertaining to 
diseases subject to presumptive service connection, 38 C.F.R. 
§ 3.309.

In the December 2002 supplemental statement of the case, the 
RO provided the veteran with the text of the regulations 
pertaining to timely filing of the notice of disagreement and 
substantive appeal.

In an April 2002 VCAA letter, the RO indicated that in order 
to establish service connection for a condition caused by 
herbicide exposure, the veteran's claim must include medical 
evidence of a current condition or disability, and that mere 
exposure to herbicides was not a disability.  The RO stated 
that the best evidence would be recent medical records or a 
doctor's statement that contained a diagnosis of his 
disability.  The RO further stated that the veteran's claim 
must show a likelihood that he was exposed to Agent Orange in 
service, and that the law allowed VA to concede exposure if 
the veteran served at least one day in Vietnam on or after 
January 9, 1962.  Finally, the RO stated that the claim must 
include medical evidence showing a reasonable possibility 
that the current disability was caused by exposure to 
herbicides during service.

In a May 2003 VCAA letter, the RO stated that in order to 
establish service connection, the evidence must show an 
injury in service or a disease that began or was made worse 
in service, or an event in service causing injury or disease, 
and that for certain "presumptive conditions," the veteran 
did not have to show an injury or disease in service.  
Additionally, the RO stated that the evidence must show a 
current physical or mental disability and a relationship 
between the current disability and an injury, disease, or 
event in service.

In the May 2003 letter, the RO noted that the veteran was 
previously denied service connection for a skin disability 
(rash), was notified of the decision on August 11, 1989, and 
that the decision was final.  The RO stated that in order for 
it to reconsider the issue, "new and material evidence" was 
required.  The RO also stated that the veteran was previously 
denied service connection for a nervous condition secondary 
to the claimed service connected rash, and was notified of 
that decision on January 3, 1991.  The RO noted that the 
decision was also final, and that in order for it to 
reconsider the issue, "new and material evidence" was 
required.  The RO explained that new evidence was evidence 
submitted to VA for the first time, and could be documents, 
statements from lay persons, medical reports, or other 
similar evidence.  The RO stated that evidence that was 
cumulative and tended to reinforce a previously established 
point was not considered new.  The RO explained that material 
evidence was evidence that contained information bearing 
directly and substantially upon the issue under 
consideration.

Second, VA has a duty to inform the veteran of which 
information and evidence he was to provide to VA and which 
information and evidence VA would attempt to obtain on his 
behalf.  In the April 2002 and May 2003 VCAA letters, under a 
heading entitled "What Additional Information or Evidence Do 
We Still Need From You," the RO indicated that the veteran 
should provide the name of the person or agency who had 
relevant records, the address of the person or agency, the 
time frame covered by the records, and the condition for 
which he was treated.  The RO indicated that it would request 
those records for the veteran if he signed an Authorization 
for Release of Information form.  Under a heading entitled 
"What Can You Do To Help With Your Claim," the RO indicated 
that the veteran should tell the RO about any additional 
information or evidence that he wanted it to obtain, and 
should send any other evidence as soon as possible.

In the May 2003 VCAA letter, the RO indicated that it would 
obtain the veteran's service medical records and other 
military service records, if necessary.  It also stated that 
it would obtain any VA medical records or other medical 
treatment records identified by the veteran.

Third, VA must make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
In this case VA has obtained the veteran's service medical 
records and the VA treatment records.  In a December 31, 2002 
statement, the veteran indicated that he had no further 
information to submit.  

For the reasons stated above, the Board finds that the 
requirements of the VCAA have been met.


II.  Factual Background

In February 1989, the veteran filed a claim for service 
connection for a skin rash.  By rating decision dated April 
1989, the RO denied service connection for a skin rash.  The 
veteran did not appeal that decision.

In October 1990, the veteran filed a petition to reopen the 
claim for service connection for a skin rash and for a 
nervous condition as secondary to the skin rash.  By rating 
decision dated December 1990, the RO denied the veteran's 
petition to reopen.  The veteran filed a notice of 
disagreement in February 1991, and the RO issued a statement 
of the case in March 1991.  The veteran did not submit a 
substantive appeal.  

Also in February 1991, the veteran filed a claim for service 
connection for a skin rash due to Agent Orange exposure.

In April 1992, the veteran filed a claim to reopen for 
service connection for a skin rash and for a nervous 
condition.  By a rating decision mailed to the veteran on May 
18, 1992, the RO confirmed and continued the denial of the 
veteran's claim to reopen.  The veteran filed a notice of 
disagreement on June 1, 1992.  The RO issued a statement of 
the case and mailed a copy to the veteran on June 29, 1992.  
The RO included a letter which stated that the veteran's 
argument or substantive appeal should be set out on the 
enclosed VA Form 9, and that if the RO did not hear from the 
veteran within 60 days, it would assume that the veteran did 
not intend to complete his appeal and his record would be 
closed.  The veteran filed a substantive appeal on June 18, 
1993.  

In May 1995, the Board remanded the veteran's claims to 
reopen for service connection for a skin rash and for a 
nervous condition, ordering the RO to provide the veteran 
with the applicable laws and regulations pertaining to new 
and material evidence.  The RO issued a supplemental 
statement of the case containing these laws and regulations 
in June 1995.

In July 1995, the RO issued a rating decision denying service 
connection for a skin rash due to Agent Orange exposure.  The 
veteran was mailed notification of this decision on July 
1995.  The notification letter stated that the veteran should 
see the enclosed VA Form 4107, Notice of Procedural and 
Appellate Rights, which explained his right to appeal the 
decision.

On October 3, 1995, the RO issued a supplemental statement of 
the case addressing the veteran's claims to reopen for 
service connection for a skin disability and a nervous 
condition, and for a skin rash due to Agent Orange exposure.  
The letter accompanying the supplemental statement of the 
case stated that the veteran had already submitted a 
substantive appeal and that further action on his part was 
optional before the case was certified to the Board.

In December 1995, the veteran's representative filed a VA 
Form 646 pertaining to the veteran's claim for service 
connection for a skin rash due to Agent Orange exposure and 
to the veteran's claims to reopen for service connection for 
a skin disorder and for a nervous condition claimed as 
secondary to the skin disorder.

In March 1996, the Board remanded the veteran's claims for 
further development, to include skin and mental examinations.

In May 1996, the RO received VA outpatient treatment reports 
covering the period from 1992 to 1996.  A March 30, 1998 
supplemental statement of the case addressed these outpatient 
treatment reports and continued to deny the veteran's claim 
to reopen for a skin disability and a nervous condition, and 
for service connection for a skin rash due to Agent Orange 
exposure.

In October 1998, the Board remanded the veteran's claims for 
further development and for the RO to issue a supplemental 
statement of the case addressing the timeliness of all three 
of the veteran's claims.

In a December 11, 2002 supplemental statement of the case, 
the RO found that all three of the veteran's claims were not 
timely filed.

On December 31, 2002, the veteran filed a statement asserting 
that he had no further information to submit and to please 
continue the appeal process.  


III.  Criteria

Under 38 U.S.C.A. § 7105 (West 2002), appellate review will 
be initiated by a notice of disagreement and completed by a 
substantive appeal after a statement of the case is 
furnished.  Except in the case of simultaneously contested 
claims, a notice of disagreement shall be filed within one 
year from the date of the mailing of notice of the result of 
initial review or determination.  Such notice, and appeals, 
must be in writing and be filed with the agency of original 
jurisdiction which entered the determination with which 
disagreement is expressed.  Notices of disagreement, and 
appeals, must be in writing and may be filed by the claimant 
or such accredited representative as may be selected by the 
claimant.  If no notice of disagreement is filed within the 
prescribed period, the action or determination shall become 
final.

The claimant will be afforded a period of sixty days from the 
date the statement of the case is mailed to file the formal 
appeal.  The agency of original jurisdiction may close the 
case for failure to respond after receipt of the statement of 
the case, but questions as to timeliness or adequacy of 
response shall be determined by the Board of Veterans' 
Appeals.  See 38 U.S.C.A. § 7105 (West 2002).

Under 38 C.F.R. § 20.302 (2002), a claimant or his 
representative must file a notice of disagreement with a 
determination by the agency of original jurisdiction within 
one year from the date that that agency mails notice of the 
determination to him.  Otherwise, that determination will 
become final.  The date of mailing the letter of notification 
of the determination will be presumed to be the same as the 
date of that letter for purposes of determining whether an 
appeal has been timely filed.  

A substantive appeal must be filed within 60 days from the 
date that the agency of original jurisdiction mails the 
statement of the case to the appellant, or within the 
remainder of the one-year period from the date of mailing of 
the notification of the determination being appealed, 
whichever period ends later.  The date of mailing of the 
statement of the case will be presumed to be the same as the 
date of the statement of the case and the date of mailing the 
letter of notification of the determination will be presumed 
to be the same as the date of that letter for purposes of 
determining whether an appeal has been timely filed.  See 
38 C.F.R. § 20.302(b)(1) (2002).

If a claimant submits additional evidence within one year of 
the date of mailing of the notification of the determination 
being appealed, and that evidence requires that the claimant 
be furnished a supplemental statement of the case, then the 
time to submit a substantive appeal shall end not sooner than 
60 days after such supplemental statement of the case is 
mailed to the appellant, even if the 60-day period extends 
beyond the expiration of the one-year appeal period.  See 
38 C.F.R. § 20.302(b)(2) (2002).

A determination on a claim by the agency of original 
jurisdiction of which the claimant is properly notified is 
final if an appeal is not perfected as prescribed in Rule 302 
(§ 20.302).  See 38 C.F.R. § 20.1103 (2002).

An application for review on appeal shall not be entertained 
unless it is in conformity with applicable laws and 
regulations.  See 38 U.S.C.A. § 7108 (West 2002).

The Board may address questions pertaining to its 
jurisdictional authority to review a particular case, 
including, but not limited to, determining whether notices of 
disagreement and substantive appeals are adequate and timely, 
at any stage in a proceeding before it, regardless of whether 
the agency of original jurisdiction addressed such questions.  
When the Board, on its own initiative, raises a question as 
to a potential jurisdictional defect, all parties to the 
proceeding and their representatives will be given notice of 
the potential jurisdictional defect and granted a period of 
60 days following the date on which such notice was mailed to 
present written argument and additional evidence relevant to 
jurisdiction and to request a hearing to present oral 
argument on the jurisdictional questions.  The date of 
mailing of the notice will be presumed to be the same as the 
date stamped on the letter of notification.  The Board may 
dismiss any case over which it determines it does not have 
jurisdiction.  See 38 C.F.R. § 20.101(d) (2002).


IV.  Analysis

After review of the claims file, the Board finds that it is 
without jurisdiction to consider the veteran's claims, which 
will be explained below.

In April 1992, the veteran filed a petition to reopen the 
claim for service connection for a skin rash and for a 
nervous condition.  By a rating decision mailed to the 
veteran on May 18, 1992, the RO confirmed and continued the 
denial of the veteran's petition to reopen.  The veteran 
filed a notice of disagreement on June 1, 2002, which was 
within the one-year period allowed for filing.

Unfortunately, although the veteran filed a timely notice of 
disagreement, he did not timely perfect his appeal.  Under 
38 U.S.C.A. § 7105 (West 2002), appellate review will be 
initiated by a notice of disagreement and completed by a 
substantive appeal after a statement of the case is 
furnished.  A substantive appeal must be filed within 60 days 
from the date that the agency of original jurisdiction mails 
the statement of the case to the appellant, or within the 
remainder of the one-year period from the date of mailing of 
the notification of the determination being appealed, 
whichever period ends later.  The date of mailing of the 
statement of the case will be presumed to be the same as the 
date of the statement of the case.  See 38 C.F.R. 
§ 20.302(b)(1) (2002).  The statement of the case was dated 
June 26, 1992 and was mailed to the veteran on June 29, 1992.  
The RO included a letter which stated that the veteran's 
argument or substantive appeal should be set out on the 
enclosed VA Form 9, and that if the RO did not hear from the 
veteran within 60 days, it would assume that the veteran did 
not intend to complete his appeal and his record would be 
closed.  In accordance with the RO, the Board agrees that the 
VA Form 9 was not received until June 18, 1993, well over 60 
days from the issuance of the statement of the case and at 
least one month over the one-year period from the issuance of 
the May 18, 1992 rating decision.  Thus, the veteran did not 
file a timely appeal as to the May 18, 1992 rating decision, 
and the Board does not have jurisdiction to decide the 
petitions to reopen the claims for service connection for a 
skin disability and for a nervous condition as secondary to a 
skin disability.

The veteran filed a claim for service connection for a skin 
rash due to exposure to Agent Orange.  The RO issued a rating 
decision in July 1995, denying service connection.  The 
veteran was mailed notification of this decision in July 
1995.  The notification letter stated that the veteran should 
see the enclosed VA Form 4107, Notice of Procedural and 
Appellate Rights, which explained his right to appeal the 
decision.  Before receiving a notice of disagreement as to 
this decision, the RO issued a supplemental statement of the 
case also on October 3, 1995, which addressed the claim for 
service connection for a skin rash due to exposure to Agent 
Orange.  The letter accompanying it was contradictory to the 
letter accompanying the rating decision.  It stated that the 
veteran had already submitted a substantive appeal and that 
further action on his part was optional before the case was 
certified to the Board.  

In December 1995 the veteran's representative filed a VA Form 
646, which included the claim for service connection for a 
skin rash due to Agent Orange exposure.  In the December 2002 
supplemental statement of the case, the RO indicated that it 
considered this VA Form 646 a notice of disagreement as to 
the 1995 rating decision.  The Board agrees.  A written 
communication from a claimant or his representative 
expressing dissatisfaction or disagreement with an 
adjudicative determination by the agency of original 
jurisdiction and a desire to contest the result will 
constitute a notice of disagreement.  While special wording 
is not required, the notice of disagreement must be in terms 
which can be reasonably construed as disagreement with that 
determination and a desire for appellate review.  See 
38 C.F.R. § 20.201 (2002).  The Board finds that the VA Form 
646 filed in December 1995 meets these criteria and considers 
the notice of disagreement timely filed within one year of 
the 1995 rating decision.  

The Board notes that the veteran did submit additional 
evidence within one year of the 1995 rating decision.  If a 
claimant submits additional evidence within one year of the 
date of mailing of the notification of the determination 
being appealed, and that evidence requires that the claimant 
be furnished a supplemental statement of the case, then the 
time to submit a substantive appeal shall end not sooner than 
60 days after such supplemental statement of the case is 
mailed to the appellant, even if the 60-day period extends 
beyond the expiration of the one-year appeal period.  See 
38 C.F.R. § 20.302(b)(2) (2002).  The veteran submitted VA 
outpatient treatment reports which were received by the RO in 
May 1996, which was within one year of the 1995 rating 
decision.  The RO issued the required supplemental statement 
of the case on March 30, 1998.  Unfortunately, a substantive 
appeal was not filed within 60 days of that supplemental 
statement of the case.  The Board notes that the RO has 
construed an August 14, 1998 statement from the veteran's 
representative as a substantive appeal, and agrees that 
whether or not it can be construed as such, it was not filed 
within 60 days of the March 30, 1998 supplemental statement 
of the case.

The Board notes that the RO erred when it told the veteran in 
the October 1995 supplemental statement of the case that no 
further action was required to appeal the denial of service 
connection for a skin rash due to Agent Orange exposure.  
However, the Board is bound by the law, which states that the 
Board must dismiss any claim not properly before it.  See 
38 U.S.C.A. § 7108 (West 2002) (stating that an application 
for review on appeal shall not be entertained unless it is in 
conformity with applicable laws and regulations); 38 C.F.R. 
§ 20.101(d) (2002) (stating that the Board may dismiss any 
case over which it determines it does not have jurisdiction); 
see also 38 C.F.R. § 19.5 (2002) (Board is bound by the 
applicable statutes and regulations pertaining to VA).

In an October 1998 remand, the Board did request that the RO 
issue a supplemental statement of the case addressing the 
timeliness of the veteran's claims.  When the Board, on its 
own initiative, raises a question as to a potential 
jurisdictional defect, all parties to the proceeding and 
their representatives will be given notice of the potential 
jurisdictional defect and granted a period of 60 days 
following the date on which such notice was mailed to present 
written argument and additional evidence relevant to 
jurisdiction and to request a hearing to present oral 
argument on the jurisdictional questions.  The date of 
mailing of the notice will be presumed to be the same as the 
date stamped on the letter of notification.  See 38 C.F.R. 
§ 20.101(d) (2002).  In a December 11, 2002 supplemental 
statement of the case, the RO did find that the claims were 
not timely filed.  The date of mailing of the notice was 
December 11, 2002.  On December 31, 2002, the veteran filed a 
statement asserting that he had no further information to 
submit and to please continue the appeal process.  




ORDER

The appeal to reopen for service connection for a skin 
disability, to include dermatitis, tinea cruris, tinea pedis, 
gram-negative toe-web infection, and post inflammatory 
hyperpigmentation, is dismissed.

The appeal to reopen for service connection for a psychiatric 
disorder as secondary to a skin disability is dismissed.

The appeal of entitlement to service connection for a skin 
rash due to Agent Orange exposure is dismissed.

	                        
____________________________________________
	H. N. SCHWARTZ
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

